Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s request for reconsideration of the finality of the rejection of the last office action (dated 01/16/2020) is persuasive and, therefore, the finality of the action is withdrawn (See at least Pre-Appeal Conference Request dated 04/15/2020 and corresponding Decision dated 05/14/2020).
Claims 1-5 and 7 are pending examination, with claim 6 being cancelled.
Further grounds of rejection are presented below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processor configured to “detect a pressurizing force that the pair of electrodes apply to a workpiece” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation processor has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 2 shows control apparatus 18, where paragraph 0028 discloses 18 including a CPU, which is considered to refer to the claimed processor.  Further, paragraph 0058 discloses that “pressurizing force detection part 66 detects the value of the electric current supplied to the electrode drive motor 34 at a predetermined time. The pressurizing force detection part 66 can estimate the pressurizing force P based on the value of the electric current supplied to the electrode drive motor 34.” Paragraph 0099 discloses that detection part 66 can detect the pressurizing force based on an output of torque sensor 38.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 14-16 recite “the pressurizing force applied to the electrodes” while lines 8-9 recite “a pressurizing force that the pair of electrodes apply to a workpiece.”  It appears that the pressurizing force is being applied to the workpiece, by the electrodes, and not to the electrodes themselves. Therefore, claim 1 should be amended to recite “the pressurizing force applied by the electrodes.”   Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 and 7 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the processor configured to…control pressurizing force, detect a pressurizing force that the pair of electrodes apply to a workpiece” in lines 5-9 renders the claim indefinite as it is unclear if the “pressurizing force” that the processor is controlling is the same as or different than the “pressurizing force” being detected.  That is, specifically, does the pressurizing force that is being controlled refer to the force the electrodes apply to the workpiece or do a different pressurizing force? If the applicant intends that the pressurizing forces claimed refer to the same application of force onto the workpiece by the pair of electrodes, the examiner recommends amending the claim language to recite “the processor configured to…control a pressurizing force, detect the pressurizing force that the pair of electrodes apply to a workpiece.”
	Regarding claim 1, the recitation of “control a position of the electrode” in lines 9-10 renders the claim indefinite as “the electrode” lacks proper antecedent basis and it is 
	Regarding claim 1, the recitation of “determined whether or not the welding is performed in a normal state” renders the claim indefinite as it is unclear whether the such determining step is intended to refer to the same recited in lines 10-12, which recites “determine whether or not welding is performed in a normal state during a period in which electric current is supplied to the electrodes.”  Is claim 1 intended to refer to the same determining step or is claim 1 intended to include a first and second determining step?
	Regarding claim 1, the recitation of “when a rate of change of the pressurizing force” renders the claim indefinite as it is unclear if the recited “rate of change” is intended to refer to the “rate of change” recited in lines 24-25, which recites “a rate of change of the pressurizing force during a period in which the pressurizing force increases…pressurizing force decreases.” It is unclear if the “rate of change” recited in the contingent limitation refers to the “rate of change of the pressurizing force during a period in which the pressurizing force increases,” to the “rate of change of the pressurizing force during a period in which the pressurizing force decreases,” or to a combination thereof.
	Regarding claim 2, the recitation of “a judgement range for the rate of change” renders the claim indefinite as it is unclear if the “judgement range” being stored is intended to refer to the “predetermined judgment range” recited in claim 1.

	Regarding claim 3, the recitation of “when the rate of change of the pressurizing force with respect to the time from a time at which the supply of the electric current…” renders the claim indefinite as “with respect to the time from a time” creates confusion as to what is meant by “the time from a time.”
	Regarding claim 4, the recitation of “the abnormal state” renders the claim indefinite as “the abnormal state” lacks proper antecedent basis and it is unclear what state is being referenced as claim 1, from which claim 4 directly depends, does not recite nor define an abnormal state.
Regarding claim 5, the recitation of “a judgement range for the change tendency” renders the claim indefinite as it is unclear if the “judgement range” being set is intended to refer to the “predetermined judgment range” recited in claim 1.
Claim 7 inherits the above deficiencies due to its dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. Patent 5582747), hereinafter Sakai, in view of Hasegawa et al. (U.S. Publication 2011/0180518), hereinafter Hasegawa.
Regarding claim 1, Sakai discloses a spot welding apparatus (col. 1, lines 5-10; “spot welding control method and apparatus using a servo welding gun”) (Fig. 1, depicting the spot welding apparatus) (Figures 1-4 and 18-20; 3:15-38) comprising: 

    PNG
    media_image1.png
    749
    552
    media_image1.png
    Greyscale

a spot welding gun (2) (3:45-53) including a pair of electrodes (3 and 4) disposed opposite to each other (as shown above) and an electrode drive motor (26) driving at least one electrode of the pair of electrodes (3:67 to 4:11; “A servo motor 26 is connected to the other leg portion. A threaded rod 28 of a ball screw coupling is coupled to a rotational shaft 21 of the servo motor 26 via a coupling 27. The threaded rod 28 is rotatably supported by bearings 29a and 29b which are connected to the C-shaped framework 29. A nut 25 is rotatably coupled to the threaded rod 28 via ball elements of the ball screw coupling, so that the nut 25 is moved in an axial direction of the 

    PNG
    media_image2.png
    658
    572
    media_image2.png
    Greyscale

a welding gun controller (welding gun is control by control unit 7 with welding points being programmed in the control unit 7; 3:59-63) including a processor (CPU 72/73; Fig. 2; 4:26-30) for controlling the spot welding gun, the processor configured to:  
control pressurizing force (5:1-6; controlling actual pressure force to become equal to the instruction pressure force), detect a pressurizing force that the pair of electrodes apply to a workpiece (The instant application, in paragraph 0057 as published, discloses that detection part 66 of the controller “detects the value of the electric current supplied to the electrode drive motor 34 at a predetermined time. The pressurizing force detection part 66 can estimate the pressurizing force P based on the value of the electric current supplied to the electrode drive motor 34”) (Sakai discloses, 5:1-6, the processor including portion 73e “for comparing an actual pressure force value calculated from an actual electric current of the servo motor 26 with an instruction pressure force value sent from the main CPU 72, and for controlling the actual pressure force to become equal to the instruction pressure force.” Here, portion 73e of the CPU of Sakai that calculates an actual pressure force from the actual electric current of motor 26 is considered to correspond to the detection part 66 of the CPU 18 that estimates the pressurizing force based on the value of the electric current supplied to the motor 34 of the instant application), control a position of the electrode (CPU 72/73 includes portions 73c and 73d that control servo motor 26, along with encoder 9; 4:lines 59-67) (4:12-20 discloses encoder 9 being coupled to servo motor 26 and detecting the rotational angle of the servo moto 26 to thereby detect a position of the electrode 3, where 4:10-11 discloses electrode 3 being moved by operating servo moto 26.  Therefore, the CPU of Sakai controls a position of electrode 3), determine whether or not welding is performed in a normal state during a period in which electric current is supplied to 3: 59-63; welding points are programmed in control unit 7 and control unit 7 moves the welding gun 2 to the programmed points to perform spot-welding. 4:19-26; Electrodes 3, 4 are electrically connected to a welding power source via transformer 11, cable 10, and controller 12, which includes a timer. “The controller 12 is electrically connected to the control unit 7 so that a welding time period is controlled by the control unit 7.”) (control unit 7 includes, 4:35-48, “an abnormal condition occurrence determining device 72d for determining whether or not an abnormal welding condition occurs. The abnormal condition occurrence determining device 72d has a unique structure with respect to each embodiment of the present invention. The abnormal condition occurrence determining device 72d is connected to the abnormal condition occurrence expressing device 71. When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.”), and store information that relates to the welding (6:2-4 discloses the control unit 7 having a RAM for storing values.  Note, the broadest reasonable interpretation of the claim language does not require any specific information to be stored.  The memory of control unit 7, being a RAM, is able to store a wide variety of information relating to spot welding), 

    PNG
    media_image3.png
    830
    752
    media_image3.png
    Greyscale

control the electrode drive motor (26) so that the pressurizing force applied to the electrodes (as described above) is a predetermined initial pressurizing force before electric current is supplied (Actual Electrical Current graph shows current level prior to start of spot welding, where the actual pressing force F shown in the Pressing Force graph, is considered the initial pressuring force prior the start of spot welding when current is applied), 
acquire the pressurizing force detected (as described above, the pressurizing force is detected by acquiring the actual current of the servo moto 26) and determine whether or not the welding is performed 9:45-64; “FIG. 19 illustrates a change in the pressing force of the electrode tips 3 and 4 when a fused dispersion occurs. In FIG. 19, line F0 indicates an instructed pressing force value from the main CPU 72. As seen from FIG. 19, when a dispersion occurs, an actual pressing force of the electrode tips 3 and 4 suddenly decreases, and the actual pressing force F also changes at the same time. Therefore, by detecting the actual electric current of the servo motor 26 at small time intervals, occurrence of a fused metal dispersion can be determined. To prevent such a dispersion from repeatedly occurring, it is effective to increase the magnitude of the electric current of the servo motor 26 to thereby increase the pressing force of the electrode tips 3 and 4, preferably to a force greater than the pressing force at the time of occurrence of the first dispersion. To increase the pressing force, as illustrated in FIG. 19, the instructed servo motor electric current value from the main CPU 72 is increased in a short time period so that the actual servo motor electric current is increased.”), and  Page 2 of 7Appln. No.: 15/678,426SEIF-380US Amendment dated November 26, 2019 In Reply to Office Action of September 5, 2019
when a rate of change of the pressurizing force is out of a predetermined judgement range, stop a control for holding the electrodes in a same position after the supply of the electric current is The use of “when” in the claimed language defines a contingent limitation.  MPEP 2111.04-II states “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.”) (As Sakai teaches each claimed structure including the welding gun controller including a processor for controlling the spot welding gun, Sakai therefore possesses the necessary structure for performing the claimed function should the condition occur. Furthermore, based on the broadest reasonable interpretation of the limitation, no further structure is required to achieve the claimed function).  
Sakai discloses the control unit 7 (CPU) controlling the electrode drive motor 26 to control the positioning of the electrodes 3, 4, but does not explicitly disclose the processor being configured to control the electrode drive motor so as to hold the electrodes, after the supply of the electric current is started, at positions when the initial pressurizing force is applied before the electric current is supplied.

    PNG
    media_image4.png
    422
    718
    media_image4.png
    Greyscale

	Hasegawa teaches that it is known in the art of resistance welding (para. 0003, “resistance welding method for resistance-welding workpieces efficiently by controlling a welding pressure applied to the workpieces and a welding current passing through the workpieces”) for a welding apparatus to comprise a welding gun (gun assembly 20 including movable gun arm 30 and fixed gun arm 32; para. 0022) including a pair of electrodes (34, 36) disposed opposite to each other (as shown in Figure 1 above) and an electrode drive motor (servomotor 38) driving at least one electrode of the pair of electrodes (para. 0022; 38 drives arm 30 along the direction indicated by arrow A, which drives electrode 34) and a welding gun controller (22) including a processor (para. 0027, controller 22 comprises a computer that executes a corresponding program) for controlling the welding gun (controller 22 includes pressure controller 52 that controls servomotor 38, thereby controlling the welding pressure applied for electrodes 34, 36 onto workpieces 60, 62; para. 0027).

    PNG
    media_image5.png
    710
    474
    media_image5.png
    Greyscale

	Hasegawa further teaches controlling the electrode drive motor (38) so that the pressurizing force (welding pressure) applied to the electrodes is a predetermined initial pressurizing force before electric current is supplied (para. 0030, with respect to Figs. 4A-D, discloses that timing A represents the time at which current is supplied to the workpieces through electrodes 34, 36).  Here, welding current is supplied at time A, where the pressurizing force (welding pressure) is shown occurring prior to the supply of electric current at time A. (para. 0029).  As shown above, the time occurring between A 
Hasegawa teaches holding the electrodes, after the supply of the electric current is started (after time A), at positions when the initial pressurizing force is applied before the electric current is supplied (Para. 0028, “…FIG. 4B illustrates a curve 72 representative of the relationship between the welding pressure and the time. The graph shown in FIG. 4C illustrates a curve 74 representative of the relationship between the welding current and the time. The graph shown in FIG. 4D illustrates a curve 76 representative of the relationship between the contact area of the electrode tips 34, 36 held in contact with the workpieces 60, 62 and the time.”) (Fig. 4C shows welding current being zero prior to timing A, where Fig. 4B shows that the welding pressure prior to timing A.  Here. The welding pressure prior to timing A is shown a positive value, indicating that pressure is being applied, which is considered to correspond to the claimed initial pressurizing force before electric current is supplied) (para. 0039, “As seen from the curve 72 in FIG. 4B, the prescribed welding pressure is applied to the workpieces 60, 62 until the welding time reaches the timing B. When the welding time reaches the timing B, the welding pressure is lowered from the prescribed welding pressure to a certain pressure level, and is subsequently maintained at the certain pressure level.”) (Here, curve 72 indicates that the welding pressure being supplied after the supply of current is the same as the initial amount prior to the electric current, until time B.  Therefore, the electrodes are held in position to maintain the initial pressurizing force after current is supplied, as claimed).
para. 0030), while reducing the time in which the current is supplied (para. 0044).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakai with Hasegawa, by adding to the processor functionality of Sakai, which discloses controlling pressurizing force, with the teachings of Hasegawa, in order to provide instructions for the processor to control the electrode drive motor to press the workpiece(s) under relatively high welding pressure (pressurizing force), thereby holding the nugget formed during welding in position and preventing sputtering from developing (para. 0030), while reducing the time in which the current is supplied (para. 0044).
	Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the processor is further configured to output a notification that the welding is performed in an abnormal state when the processor determines that the welding is performed in the abnormal state [Sakai (Col. 4, lines 26-48; control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs.” “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.” Col. 5, lines 22-31; “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a signal to the abnormal condition occurrence expressing device 71 which in turn expresses the occurrence of the abnormal condition.”)].
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. Patent 5582747), hereinafter Sakai, in view of Hasegawa et al. (U.S. Publication 2011/0180518), hereinafter Hasegawa, and in further view of Sakai (Embodiment of Figs. 14-17), hereinafter Sakai (3).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the processor is further configured to: store a judgement range for the rate of change of the pressurizing force with respect to a magnitude of the pressurizing force during the period in which the pressurizing force increases or the period in which the pressurizing force decreases (Col. 6, lines 2-4; The RAM of the control unit 7 is able to store a variety of information and is also able to store the claimed judgment range.  That is, the claimed limitation of storing a judgement range requires no further structure and the RAM of Sakai corresponds to the RAM of the instant application as recited in paragraph 0028 as published.  Therefore, the RAM of Sakai being the same as that of the instant application is structurally capable of storing the claimed judgement range.).
Col. 4, lines 26-48 that control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs” and that “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.” Still further Sakai discloses (Col. 5, lines 22-31) “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a signal to the abnormal condition occurrence expressing device 71 which in turn expresses the occurrence of the abnormal condition.”  
Sakai, therefore, discloses determining that the welding is performed in an abnormal state but does not explicitly disclose that the abnormal state occurs when the rate of change of the pressurizing force with respect to a predetermined magnitude of the pressurizing force is out of the judgement range.  

    PNG
    media_image6.png
    736
    517
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    468
    593
    media_image7.png
    Greyscale

MPEP 2111.04-II; “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”) (8:25-31; “the abnormal condition occurrence determining device 72d includes an uneven pressure determining means for detecting uneven pressure on the workpiece by one of the electrode tips 3 and 4 so that such uneven pressure is prevented.”) (8:57 to 9:22; “detecting uneven pressure on the workpiece 6 by the electrode tips 3 and 4, and for preventing such uneven pressure. This routine is cycled at small time intervals. At step 301, it is decided whether either one of the electrode tips 3 and 4 is in contact with the workpiece 6. If neither tip is not yet is in contact with the workpiece, the cycle is repeated until at least one of the tips comes into contact with the workpiece. When at least one of the tips is in contact with the workpiece, the routine proceeds to step 302. In this connection, the contact of the tip with the workpiece can be determined by a sudden increase in the electric current of the servo motor 26A, 26B as illustrated in FIG. 16, or by a change in position of the tips 3 and 4 from a varying state to a constant state as illustrated in FIG. 17. At step 302, it is determined whether or not the other electrode tip also is in contact with the workpiece 6. Step 302 is repeated until the other electrode tip comes in contact with the workpiece 6. In steps 301 and 302, if only one of the electrode tips 3 and 4 come in contact with the workpiece 6, the driving of that electrode tip by the corresponding actuator is stopped. 
The advantage of combining the teachings of Sakai (3) is that in doing so would provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakai, as modified by Hasegawa, with Sakai (3) by adding to the processor functionality of Sakai, which discloses controlling pressurizing force and determining an abnormal state, with the teachings of Sakai (3), in order to provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the processor is further configured to: store a judgement range for the rate of change of the pressurizing force with respect to a predetermined time after the supply of the electric current is started (Col. 6, lines 2-4; The RAM of the control unit 7 is able to store a variety of information and is also able to store the claimed judgment range.  That is, the claimed limitation of storing a judgement range requires no further structure and the RAM of Sakai corresponds to the RAM of the instant application as recited in paragraph 0028 as published.  Therefore, the RAM of Sakai being the same as that of the instant application is structurally capable of storing the claimed judgement range.).
Sakai further discloses (Col. 4, lines 26-48 that control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs” and that “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.” Still further Sakai discloses (Col. 5, lines 22-31) “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a 
Sakai, therefore, discloses determining that the welding is performed in an abnormal state but does not explicitly disclose that the abnormal state occurs when the rate of change of the pressurizing force with respect to the time from a time at which the supply of the electric current is started is out of the judgement range.

    PNG
    media_image6.png
    736
    517
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    468
    593
    media_image7.png
    Greyscale

However, Sakai teaches in another embodiment (Figs. 14-17) determining an abnormal state when the rate of change of the pressurizing force with respect to the time from a time at which the supply of the electric current is started is out of the judgement range (MPEP 2111.04-II; “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”) (8:25-31; “the abnormal condition occurrence determining device 72d includes an uneven pressure determining means for detecting uneven pressure on the workpiece by one of the electrode tips 3 and 4 so that such uneven pressure is prevented.”) (8:57 to 9:22; “detecting uneven pressure on the workpiece 6 by the electrode tips 3 and 4, and for preventing such uneven pressure. This routine is cycled at small time intervals. At step 301, it is decided whether either one of the electrode tips 3 and 4 is in contact with the workpiece 6. If neither tip is not yet is in contact with the workpiece, the cycle is repeated until at least one of the tips 
The advantage of combining the teachings of Sakai (3) is that in doing so would provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the processor is further configured to: store the judgement range for the rate of change of the pressurizing force with respect to predetermined time interval after the supply of the electric current is started (Col. 6, lines 2-4; The RAM of the control unit 7 is able to store a variety of information and is also able to store the claimed judgment range.  That is, the claimed limitation of storing a judgement range requires no further structure and the RAM of Sakai corresponds to the RAM of the instant application as recited in paragraph 0028 as published.  Therefore, the RAM of Sakai being the same as that of the instant application is structurally capable of storing the claimed judgement range.).
Sakai further discloses (Col. 4, lines 26-48 that control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs” and that “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence ” Still further Sakai discloses (Col. 5, lines 22-31) “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a signal to the abnormal condition occurrence expressing device 71 which in turn expresses the occurrence of the abnormal condition.”  
Sakai, therefore, discloses determining that the welding is performed in an abnormal state but does not explicitly disclose determining whether or not the rate of change of the pressurizing force is out of the judgement range in the predetermined time interval, and determining that the welding is performed in the abnormal state when the rate of change of the pressurizing force is out of the judgement range.

    PNG
    media_image6.png
    736
    517
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    468
    593
    media_image7.png
    Greyscale

MPEP 2111.04-II; “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”) (8:25-31; “the abnormal condition occurrence determining device 72d includes an uneven pressure determining means for detecting uneven pressure on the workpiece by one of the electrode tips 3 and 4 so that such uneven pressure is prevented.”) (8:57 to 9:22; “detecting uneven pressure on the workpiece 6 by the electrode tips 3 and 4, and for preventing such uneven pressure. This routine is cycled at small time intervals. At step 301, it is decided whether either one of the electrode tips 3 and 4 is in contact with the workpiece 6. If neither tip is not yet is in contact with the workpiece, the cycle is repeated until at least one of the tips comes into contact with the workpiece. When at least one of the tips is in contact with the workpiece, the routine proceeds to step 302. In this connection, the contact of the tip with the workpiece can be determined by a sudden increase in the electric current of the servo motor 26A, 26B as illustrated in FIG. 16, or by a change in position of the tips 3 and 4 from a varying state to a constant state as illustrated in FIG. 17. At step 302, it is determined whether or not the other electrode tip also is in contact with the workpiece 6. Step 302 is repeated until the other electrode tip comes in contact with the workpiece 6. In steps 301 and 302, if only one of the electrode tips 3 and 4 come in contact with the 
The advantage of combining the teachings of Sakai (3) is that in doing so would provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakai, as modified by Hasegawa, with Sakai (3) by adding to the processor functionality of Sakai, which discloses controlling pressurizing force and determining an abnormal state, with the teachings of Sakai (3), in order to provide control over the electrode(s) such that uneven pressure on the workpiece is prevented (citations above), thereby preventing workpiece deformation (8:35-36), and which would obviate the need for an equalizing mechanism (9:28-33), thereby simplifying the welding gun (8:37-40).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. Patent 5582747), hereinafter Sakai, in view of Hasegawa et al. (U.S. Publication 2011/0180518), hereinafter Hasegawa, and in further view of Zacharia et al. (U.S. Patent 6018729), hereinafter Zacharia.
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches that the processor [Sakai (7)] is further configured to set a judgement range for the change tendency [Sakai (Col. 4, lines 26-48; control unit 7 includes an abnormal occurrence expressing device 71 and an abnormal condition occurrence determining device 72d “for determining whether or not an abnormal welding condition occurs.” “When the abnormal condition occurrence determining device 72d determines that an abnormal condition occurs, the abnormal condition occurrence expressing device 71 expresses the occurrence of an abnormal condition and, if necessary, stops the welding.” Col. 5, lines 22-31; “A signal from the electric current detecting sensor 75b and a signal from the encoder 9 as a positional sensor are fed to the abnormal condition occurrence determining device 72d of the main CPU 72. Based on these inputs, the abnormal condition occurrence determining device 72d determines whether or not an abnormal condition occurs. When the device 72d determines that an abnormal condition exists, the device 72d sends a signal to the abnormal condition occurrence expressing device 71 which in turn expresses the occurrence of the abnormal condition.”) (4:59-67; “…portions 73c and 73d for calculating differentials between (a) instruction values for a position and a speed of the electrode tip 3 sent from the second raceway track calculation portion 72b and (b) actual values for a position and a speed of the electrode tip 3 fed back from the encoder 
However, Sakai does not explicitly disclose the use of machine learning.

    PNG
    media_image8.png
    564
    746
    media_image8.png
    Greyscale

Zacharia teaches that it is known in the art of spot welding controllers (1:5-10; “This invention relates to the field of spot welders and, more particularly, to production spot welders utilizing a neural network to control welding time and to control welding current as a function of time, thereby optimizing spot welding conditions and spot weld Figure 1 above, depicts welding head 26 including electrodes 24, and controller 28, which are considered to correspond to the welding gun, electrodes, and control unit of Sakai) that during spot welding, a pair of opposing electrode tips are brought toward each other to clamp the workpiece under pressure (1:13-22) and that a nugget is formed as a result of applied electrical current causing localized heating and, subsequently, melting (1:23-36). Zacharia teaches that it is desirable to avoid weld expulsion in order to achieve reproducible good strength welds (1:37-49).

    PNG
    media_image9.png
    536
    765
    media_image9.png
    Greyscale

Zacharia further teaches the controller (28) including a welding controller (70) that receives instructions from host (68), including “clamping force to apply” to the workpiece (10:12-20). Figure 2, above, shows the controller including a neural network (58), which is “a modifiably interconnected set of active, generally non-linear, elements (usually called neurons) which accept input signals from their environment and which ” (8:60 to 9:17). Still further, Zacharia teaches that the neural network (58) transmits data to net controller (62) (9:26-30), which receives other instructions from host (68) that contains all of the processing parameters for the welding system (9:38-45).
The advantage of combining the teachings of Zacharia is that in doing so would provide a spot welding controller that is able to terminate a spot weld in progress at the precise moment at which optimal weld strength and/or nugget size is achieved (2:23-29; 4:25-45; 9:47 to 10:20, detailing precise stopping of the weld).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sakai, as modified by Hasegawa, with Zacharia by adding to the processor functionality of Sakai, which discloses controlling pressurizing force and determining an abnormal state, with the teachings of Zacharia, in order to provide a spot welding controller that is able to terminate a spot weld in progress at the precise moment at which optimal weld strength and/or nugget size is achieved (2:23-29; 4:25-45; 9:47 to 10:20, detailing precise stopping of the weld).





Response to Arguments
Applicant’s arguments, with respect to the PAC filed 04/15/2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In order to aid in compact prosecution, the examiner provides the following discussion.  The pending claims recite numerous limitations that are dependent on the processor.  Specifically, the claims recite functional limitations that are intended to be performed by the claimed processor.  However, the claims are drafted in a broad manner that does not require any specific or particular programming or algorithm.  The examiner recommends amending the claim language with more specificity as to the manner in which the processor carries out the claimed functions; e.g., a particular program or algorithm.  For example, if the intention is that the claimed processor is programmed to carry out the claimed functions, then the examiner recommends amending the claims accordingly (for instance, by reciting “programmed to” or drafting the claim in such a way to invoke interpretation under 35 USC 112-subsection f).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761